Case 4:17-cv-00528 Document 128 Filed on 04/24/19 in TXSD Page 1 of 7
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   April 25, 2019
                                                                David J. Bradley, Clerk
Case 4:17-cv-00528 Document 128 Filed on 04/24/19 in TXSD Page 2 of 7
Case 4:17-cv-00528 Document 128 Filed on 04/24/19 in TXSD Page 3 of 7
Case 4:17-cv-00528 Document 128 Filed on 04/24/19 in TXSD Page 4 of 7
Case 4:17-cv-00528 Document 128 Filed on 04/24/19 in TXSD Page 5 of 7
Case 4:17-cv-00528 Document 128 Filed on 04/24/19 in TXSD Page 6 of 7
Case 4:17-cv-00528 Document 128 Filed on 04/24/19 in TXSD Page 7 of 7
